Citation Nr: 0740482	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  04-11 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
additional VA compensation benefits for a dependent spouse in 
the amount of $3,339.00, to include the issues of the 
validity of the creation of the overpayment, and whether the 
overpayment resulted from sole administrative error on the 
part of the Department of Veterans Affairs (VA) without the 
payee's knowledge that it was erroneous.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from December 
1984 to December 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Committee on Waivers and 
Compromises (the Committee) of the Department of Veterans 
Affairs (VA) Oakland, California, Regional Office (RO).  

A review of the history of the adjudication of the veteran's 
claim for a waiver is necessary for the proper understanding 
of the status of the issues under appeal set out above.  In a 
January 2004 waiver decision, the Committee considered the 
veteran's request for waiver of the overpayment of the 
additional VA compensation benefits for a dependent spouse 
($3,339.00) in conjunction with her request for a waiver of 
another overpayment of additional VA compensation benefits 
for a dependent child ($5,188.80).  The latter overpayment 
resulted from the fact that the appellant's receipt of 
additional compensation benefits for her dependent child was 
improper because that child had been in concurrent receipt of 
Chapter 35 Dependents Educational Allowance (DEA) benefits.  
The Committee denied the veteran's request for a waiver of 
the combined overpayments totaling $8,527.80.  

In January 2004 and February 2004, the veteran and a 
Congressional Liaison on behalf of the veteran, filed notices 
of disagreement with the Committee's January 2004 denials of 
waiver of the overpayments, and with the finding that the 
overpayments were validly created.  In March 2004, a 
statement of the case was issued with respect to the validity 
of the overpayment of additional VA compensation benefits for 
a dependent child.  In the April 2004 substantive appeal, she 
alleged that the overpayments in question were due to VA's 
administrative error.  

In August 2004, the Committee reconsidered the issue of 
waiver and granted a waiver of the overpayment of VA 
compensation benefits for a dependent child in the amount of 
$5,188.80, but continued the denial of a waiver of the 
overpayment of the additional VA compensation benefits for a 
dependent spouse in the amount of $3,339.00.  In February 
2005, the Committee issued a supplemental statement of the 
case regarding the issue of the validity of the overpayment 
of additional VA compensation benefits for a dependent 
spouse.  In March 2005, the veteran filed a VA Form 9, 
substantive appeal, in perfection of the appeal of the 
validity of the overpayment of additional VA compensation 
benefits for a dependent spouse.  The Committee has not 
issued a statement of the case as to the issue of waiver of 
overpayment.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Given the favorable disposition of this appeal, however, a 
statement of the case is no longer necessary.  

In October 2007, the appellant appeared at the RO and 
testified at a Board Video Conference hearing before the 
undersigned situated in Washington, D.C.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.  

In the course of the October 2007 hearing, the veteran 
indicated that since she had been granted a partial waiver of 
the overpayment of VA compensation benefits for a dependent 
child in the amount of $5,188.80, that overpayment was no 
longer at issue.  She also noted that the overpayment of 
$3,339.00 that remained at issue had not only been collected 
in full, but that VA had recouped from her an amount in 
excess of the overpayment in question.  The question of the 
excessive recoupment of an overpayment from the veteran has 
not been addressed by the RO and the Board does not have 
appellate jurisdiction as to that issue.  It is thus referred 
to the RO for appropriate action.  

As indicated above, the Board construes the veteran's 
challenge to the validity of the debt also as a claim of sole 
administrative error on the part of VA.  Given that the 
ultimate disposition of the claim is favorable to the 
veteran, there is no need to remand the matter to the RO for 
initial review of that intertwined issue.  


FINDINGS OF FACT

1.  The veteran married her former husband "K" in May 1987.  
She divorced her former husband "K" in May 2001.  

2.  Pursuant to several VA compensation awards, including one 
directed to the veteran in March 1999, the veteran was 
notified that her award included additional benefits for her 
spouse, and advised of the necessity for promptly reporting 
any changes in dependency.  

4.  In June 2001, the veteran notified the RO in writing on 
VA Form 21-686, Declaration of Status of Dependents, the form 
used for such purposes, that her marital status had changed 
in that she and "K" had divorced in May 2001.  It was noted 
on the form, that the information provided was relevant to 
the veteran's receipt of benefits.  The RO did not process 
notice of the divorce until September 2003. 

5.  From June 1, 2001, through August 31, 2003, the veteran 
was paid $3,339.00 in additional disability compensation 
benefits for a dependent spouse, due to sole administrative 
error on the part of VA, without the veteran's knowledge that 
it was erroneous.  


CONCLUSION OF LAW

The RO's failure to adjust the veteran's disability 
compensation award effective June 1, 2001, through August 31, 
2003, was improper.  The overpayment of disability 
compensation benefits for that time period, in the amount of 
$3,339.00, was due to sole administrative error on the part 
of VA without knowledge of the veteran, and is not a valid 
debt to VA.  38 U.S.C.A. §§ 5107, 5111(a), 5112(b)(2)(9)(10) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.401(b)(1), 3.500(b), 
3.501(d)(2) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is not applicable to cases involving overpayment 
of indebtedness.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002) and Lueras v. Principi, 18 Vet. App. 435 (2004).  
Notwithstanding the fact that the VCAA is not controlling in 
these matters, the Board has reviewed the case for purposes 
of ascertaining that the appellant has had a fair opportunity 
to present arguments and evidence in support of his challenge 
to the validity of the overpayment.  In short, the Board 
concludes from that review that the requirements for the fair 
development of the appeal have been met in this case.  
Furthermore, given that this decision represents a full grant 
of the benefit sought on appeal, there would be no useful 
purpose in the further exploration of whether the veteran has 
been provided with adequate notice and assistance in pursuit 
of her claim.  

It has been maintained by the veteran that the RO did not 
properly adjust her disability compensation benefits from 
June 1, 2001, through August 31, 2003, due to a change in her 
dependency status.  She argues that she had provided timely 
and adequate notice of her divorce from her spouse, and that 
the RO did not timely adjust her compensation award based 
upon that notice.  She has stated that because her 
compensation benefits were provided to her through automatic 
deposits into her bank account, she had no knowledge of the 
overpayment until she was advised in September 2003 that it 
had been created.  

The veteran married her former husband "K" in May 1987.  
Pursuant to several VA compensation awards, including one 
directed to the veteran in March 1999, the veteran was 
notified that her award included additional benefits for her 
spouse, and advised of the necessity for promptly reporting 
any changes in dependency.  The veteran divorced her former 
husband "K" in May 2001.  

Pursuant to a VA compensation award in January 2003, the 
veteran was notified that her award included additional 
benefits for her spouse, and advised of the necessity for 
promptly reporting any changes in dependency.  

In August 2003, the veteran submitted documentation to the RO 
that her dependent son, who had been named after the 
veteran's former husband "K," had made a legal change of 
name.  

In September 2003, an RO employee contacted that veteran by 
telephone to clarify the status of her dependents.  The 
veteran reported that she had been divorced from the "K" in 
May 2001.  

Ostensibly based upon this information, the RO eliminated the 
veteran's additional VA compensation benefits for a dependent 
spouse.  For purposes of the calculation of the amount of the 
veteran's monthly disability compensation benefits, the RO 
did not process notice of the divorce until September 2003.  
It was determined that from June 1, 2001, through August 31, 
2003, the veteran was paid $3,339.00 in additional disability 
compensation benefits for a dependent spouse.  

By correspondence dated in September 2003, the RO informed 
the veteran of its proposal to retroactively reduce her 
payments effective from June 1, 2001, reflecting the change 
in her marital status.  The RO subsequently followed through 
on the proposal resulting in the creation of an overpayment 
of disability compensation benefits in the calculated amount 
of $3,339.00, covering the period of overpayment from June 1, 
2001, through August 31, 2003.

The veteran has argued that the overpayment was improperly 
created against her.  Specifically, she alleges that she 
provided timely and formal notice of her divorce from "K" 
and that had her compensation benefits been adjusted upon 
receipt of that notice by VA, the overpayment would not have 
been created.  She has written and testified that she was 
totally unaware of the overpayment, and states that she 
should not be penalized because of VA's mistakes.  

Under relevant law and VA regulations, the effective date of 
discontinuance of compensation to a veteran for a dependent 
spouse is the last day of the month in which the divorce or 
annulment occurred.  38 U.S.C.A. § 5112(b)(2);  38 C.F.R. 
§ 3.501(d)(2).  An award of additional compensation payable 
to a veteran on account of marriage will be the date of the 
veteran's marriage, if evidence is received within one year 
of the date of the event.  Otherwise, the effective date for 
additional compensation based on marriage will be the date 
that notice of the marriage was received if the evidence is 
received within one year of the VA request.  38 C.F.R. § 
3.401(b)(1).  Payment of monetary benefits based on an 
increased compensation award may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the increased award became 
effective.  38 U.S.C.A. § 5111(a).

As noted above, the veteran has claimed she had taken all 
necessary action to inform VA of her divorce from her spouse 
"K," and that the responsibility for the creation of the 
overpayment was on the part of the RO.  The Board construes 
this alternative contention as an assertion that the 
overpayment in question resulted solely from administrative 
error on the part of VA in not automatically reducing the 
veteran's compensation award after receiving information from 
the veteran of her divorce from "K."  Under relevant law 
and regulations, sole administrative error connotes that the 
veteran neither had knowledge of nor should have been aware 
of the erroneous award.  Further, neither the veteran's 
actions nor his or her failure to act must have contributed 
to payment pursuant to the erroneous award.  38 U.S.C.A. 
§ 5112(b)(9)(10) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.500(b)(2) (2007).  

The Board has conducted a thorough review of the record in 
this case, in light of the veteran's contentions.  The Board 
agrees with her assertion that the RO improperly continued to 
provide her additional compensation benefits based upon her 
marriage to "K" long after she had provided adequate and 
timely notice of her divorce from "K."  It is hard to 
imagine what better or timelier notice the veteran could have 
provided to the RO regarding her divorce from "K."  She 
submitted the appropriate form for such purposes in a timely 
manner.  It is significant to note that the veteran submitted 
documentation of a name change of her dependent son that 
indicated that her son was no longer was using the name of 
the veteran's former spouse, "K".  It is equally probative 
to note that when the veteran was questioned about her 
marital status in September 2003, she readily admitted that 
she had been divorced since May 2001.  The Board also 
recognizes the fact that the veteran received compensation 
benefits through automatic payments to her bank making it 
quite possible that she had no knowledge of any fluctuations 
in the amount of her payments.  Further, although the veteran 
is considered competent, one of her most significant service-
connected disabilities is post-traumatic stress disorder 
which has been found to be productive of such symptomatology 
as poor concentration and memory problems.  

As noted above, the law and VA regulations are quite specific 
in this regard.  The veteran's divorce from "K" became 
final in May 2001, and the RO had adequate notice of that 
event; therefore, the RO should have discontinued his 
allowance for a dependent spouse effective June 1, 2001.  38 
U.S.C.A. § 5112(b)(2); 38 C.F.R. §§ 3.500(b), 3.501(d)(2).  
The RO failed to do so.  Consequently, the RO incorrectly 
continued to pay the veteran additional benefits for a 
dependent spouse from June 1, 2001 through August 31, 2003, 
the last day of the month prior to the date that the notice 
from the veteran of her divorce from "K" was finally 
processed.  38 U.S.C.A. § 5111(a);  38 C.F.R. § 3.401(b)(1).  

The Board finds that the creation of the overpayment in 
question, in the amount of $3,339.00, was due to an error on 
the part of VA by the failure to timely process critical 
information pertinent to the veteran's compensation benefits.  
Offering the veteran the benefit of the doubt in our 
assessment, the Board finds further that the veteran's 
ongoing belief [as she has thoroughly explained in writing 
and at her October 2007 Board hearing] that her compensation 
award had been properly adjusted based upon her divorce, is 
totally plausible.  Although it was later found that her 
belief was mistaken, it was reasonable for the veteran to 
have believed at the time that she was not receiving an 
erroneous award for a dependent spouse between June 1, 2001 
through August 31, 2003.  

The Board concludes that from June 1, 2001 through August 31, 
2003, the veteran was paid $3,339.00 in additional disability 
compensation benefits for a dependent spouse due to sole 
administrative error on the part of VA, without the veteran's 
knowledge that it was erroneous.  Thus, the RO's decision to 
adjust the veteran's disability compensation award effective 
June 1, 2001 through August 31, 2003, was improper.  The 
overpayment of disability compensation benefits for that time 
period, in the amount of $3,339.00, was due to sole 
administrative error on the part of VA without knowledge of 
the veteran, and thus, is not a valid debt to VA.  
38 U.S.C.A. §§ 5107, 5111(a), 5112(b)(2)(9)(10); 38 C.F.R. 
§§ 3.401(b)(1), 3.500(b), 3.501(d)(2).


ORDER

The overpayment of compensation benefits in the amount of 
$3,339.00 was the result of sole administrative error on the 
part of VA, without the veteran's knowledge that it was 
erroneous, and the overpayment debt is invalid.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


